DETAILED ACTION
Applicant's submission filed on March 10, 2021 in response to Office Action dated December 11, 2020 has been entered. Claims 1-20 are pending in this application.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot, except for following response to arguments, in view of new ground of rejection necessitated due to claim amendments.
The Applicant has argued that “Deshpande basically discloses a method of dropping frames. The term “frame” described by Deshpande is not the same as picture recited in Claim 1 because Deshpande defines that the content elements “may be frames, packets, groups of pictures (GOPs), slices, pictures, groups of slices, fields, layers, macroblocks, and other data units.” See paragraph [0032] of Deshpande. As can be seen, the frames described by Deshpande are relating to packets and/or data streams. As such, Deshpande’s method of frame drop cannot be the same or equivalent to the claimed element of removing picture using LTR or STR. In addition, Deshpande has never mentioned or suggested LTR or STR wherein LTR includes picture information relating to scene contents.” (Remarks, pages 12, and also similar argument on page 15). The Examiner respectfully disagrees. In the above quote by the Applicant, it is clear that “Deshpande defines that the content elements “may be frames, packets, groups of pictures (GOPs), slices, pictures, groups of slices, fields, layers, macroblocks, and other data units.” (Emphasis added). Thus, it is explicit that each content element is or alternatively any of the packets, groups of pictures (GOPs), slices, pictures, groups of slices, fields, layers, macroblocks, and other data units). Thus, the Applicant arguments regarding “frame” are moot. Further, the Applicant has argued that “Since independent Claim 19 contains similar limitations as Claim 1, Claim 19 should also be patentable.” (Remarks, pages 12-13). The Examiner respectfully disagrees. Claim 1 and claim 19 limitations are different, and also claim 19 does not recite “wherein the LTR includes picture information relating to scene contents and the STR includes picture information relating to scene information” as recited in claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (US Patent Application Publication No. 2007/0201500), and further in view of Nelson (US Patent Application Publication No. 2004/0008249).
Regarding claim 1, Deshpande teaches a method operated by a server, client computers, and a communications network for enhancing visual effect via an adaptive screen encoding control, the method comprising:
receiving, by a server from a communications network, a first data stream representing a first picture (Paragraphs 0029-0031);
identifying the first picture as a long term reference (LTR) picture (I-frame) in accordance with a plurality of reference rules containing LTR (I-frame) and short term reference (STR) (P-frame, B-frame, PB-frame) retrieved from a logical memory (Fig. 5 items 502, 524, 530, Fig. 9 items 902, 932, 956), wherein the LTR includes picture information relating to scene contents and the STR includes picture information relating to scene information (Paragraphs 0030, 0033, 0052-0053, 0064-0080, 0099-0105 rules as specified by industry standard schemes, Note: For such common knowledge, the Applicant is advised to refer to Ramanzin (US Patent Application Publication No. 2002/0097800) paragraphs 0017 I-VOP for scene change/cut i.e. picture change, 0019-0029, 0046-0055, Takahashi (US Patent Application Publication No. 2004/0008774) paragraphs 0044-0083, 0107-0111 I-frame as moving picture data itself and P-frame or B-frame for motion vector i.e. scene information, Raveendran (US Patent Application Pub2lication No. 2006/0222078) paragraphs 0048-0088 I-frame or INTRA coding for scene/picture changes, Mietens (US Patent Application Publication No. 2007/0183673) paragraphs 0001-0013 I-frame for scene/picture change, 0031, 0033), Amon (US 
determining a second picture encoded as STR picture which is logically position preceding to the first picture in a reference picture list for decoding (Fig. 5 items 506-522, Fig. 9 items 906-928, 936-952); and
removing the second picture from the reference picture list for facilitating adoptive screen encoding of bitrate control (Fig. 6 step 816, Paragraphs 0047-0056, 0058-0080, 0094, 0099-0105) (Paragraphs 0029-0112 complete details).
Deshpande teaches an environment of live real-time communication and videoconferencing, and encoding in real-time (Paragraphs 0029, 0031, 0033, 0043), but Deshpande does not explicitly teach it as initiated by a mouse operation during a video conference.
However, in the similar field, Nelson teaches performing variable encoding for an action initiated by a mouse operation during a video conference (Paragraphs 0069-0072).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to perform variable encoding for an action initiated by a mouse operation during a video conference as taught by Nelson so that “clicking on a participant's video region can result in a change in brightness of the image sent by the server component” (Nelson, Paragraph 0069).
Regarding claim 2, Deshpande teaches detecting a complete plurality of pictures sent by a sender wherein each of the complete plurality of pictures is encoded as one of an LTR and a STR (Figs. 5 and 9, Paragraphs 0047-0054, 0066-0080).
Regarding claim 3, Deshpande teaches identifying the first picture from the complete plurality of pictures encoded as the long term reference picture type (Fig. 5 items 502, 524, 530, Fig. 9 items 902, 932, 956, Paragraphs 0047-0054, 0066-0080).
Regarding claim 4, Deshpande teaches identifying the first picture as an LTR picture (Fig. 9 items 932, 956) includes identifying a first preceding picture which comes before the first picture in decoding order wherein the first preceding picture is encoded as the short term reference picture type (Fig. 9 items 928, 952) (Paragraphs 0066-0080).
Regarding claim 5, Deshpande teaches removing the second picture includes removing the first preceding picture from the complete plurality of pictures and forming a reduced plurality of pictures, wherein the reduced plurality of pictures represents the complete plurality of pictures (Fig. 9 item 928 or 952, Paragraphs 0066-0074).
Regarding claim 6, Deshpande teaches transmitting a complete plurality of pictures to a server (Fig. 1 from item 198 to item 196).
Regarding claim 7, Deshpande teaches transmitting a reduced plurality of pictures to a receiver client (Fig. 1 to item 150).
Regarding claim 8, Deshpande teaches identifying a second preceding picture from the first picture, wherein the second preceding picture comes before a first preceding picture in decoding order and the second preceding picture is encoded as the short term reference type (Fig. 9 item 924 or 946, Paragraphs 0066-0074).
Regarding claim 9, Deshpande teaches identifying a second preceding picture includes determining the second preceding picture coming before the first preceding picture in decoding order and the second preceding picture is encoded as the short term reference type (Fig. 9 item 924 before 928, or item 946 before 952, Paragraphs 0066-0074).
Regarding claim 10, Deshpande teaches removing the second preceding picture from the reduced plurality of pictures (Paragraphs 0066-0074).
Regarding claim 19, Deshpande teaches a system containing multiple computing devices configured to facilitating one or more video comprising: 
means for detecting a complete plurality of pictures sent by a sender (source server) wherein each of the complete plurality of pictures is encoded as one of a long term reference picture type (I-frame) (Fig. 5 items 502, 524, 530, Fig. 9 items 902, 932, 956) and a short term reference picture type (P-frame, B-frame, PB-frame) (Fig. 5 items 502, 524, 530, Fig. 9 items 906-0928, 936-952);
means for identifying a current picture from the complete plurality of pictures encoded as the long term reference picture type (Fig. 5 item 524,  Fig. 9 items 932, 956);
means for identifying a first preceding picture which comes before the current picture in decoding order wherein the preceding picture is encoded as the short term reference picture type (Fig. 5 item 522, Fig. 9 items 0928, 952);
means for Page 251125.P0004C2(Zoom-00400C2)removing the first preceding picture from the plurality of pictures and forming a reduced plurality of pictures, wherein the reduced plurality of pictures 
means for transmitting the reduced plurality of pictures to a server (Fig. 1 from item 198 to item 196) (Paragraphs 0029-0112 complete details).
Deshpande teaches an environment of live real-time communication and encoding in real-time (Paragraphs 0029, 0031, 0033), but Deshpande does not explicitly teach it configured for a video conference.
However, in the similar field, Nelson teaches performing variable encoding for an action initiated by a mouse operation during a video conference (Paragraphs 0069-0072).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to perform variable encoding for an action initiated by a mouse operation during a video conference as taught by Nelson so that “clicking on a participant's video region can result in a change in brightness of the image sent by the server component” (Nelson, Paragraph 0069).
Regarding claim 20, Nelson teaches means for processing a data stream representing a video picture initiated by a mouse operation during the video conference (Paragraphs 0069-0072).

Claims 11-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (US Patent Application Publication No. 2007/0201500), and further in view of Zhou (US Patent Application Publication No. 2010/0232713).
Regarding claim 11, Deshpande teaches a mothed of adaptive screen encoding control for enhancing visual clarity of a video comprising:
retrieving a plurality of reference rules based on a temporal scalable encoding structure to provide bit streams with different frame rates (Paragraphs 0052, 0063-0065, 0099);
Page 231125.P0004C2(Zoom-00400C2)coding a synchronous P picture (P-frame) based on a most recent I picture (I-frame) to support random access in accordance with a plurality of reference rules including long term reference (LTR) (I-frames) pictures and short term reference (STR) (P-frames, B-frames) pictures in a reference picture list (Paragraphs 0047-0054), wherein the LTR includes picture information relating to scene contents and the STR includes picture information relating to scene information (Paragraphs 0030, 0033, 0052-0053, 0064-0080, 0099-0105 rules as specified by industry standard schemes, Note: For such common knowledge, the Applicant is advised to refer to Ramanzin (US Patent Application Publication No. 2002/0097800) paragraphs 0017 I-VOP for scene change/cut i.e. picture change, 0019-0029, 0046-0055, Takahashi (US Patent Application Publication No. 2004/0008774) paragraphs 0044-0083, 0107-0111 I-frame as moving picture data itself and P-frame or B-frame for motion vector i.e. scene information, Raveendran (US Patent Application Pub2lication No. 2006/0222078) paragraphs 0048-0088 I-frame or INTRA coding for scene/picture changes, Mietens (US Patent Application Publication No. 2007/0183673) paragraphs 0001-0013 I-frame for scene/picture change, 0031, 0033), Amon (US Patent Application Publication No. 2010/0254458) paragraphs 0088-0096, Doken (US Patent Application Publication No. 
removing the plurality of STR pictures in the reference picture list for a current LTR picture (Paragraphs 0055-0080, 0094, 0096, 0099-0105 removing P-frames and/or B-frames); and
detecting a reference picture type including one of the plurality of LTR pictures and one of the plurality of STR pictures, a picture coding type including an I picture and a P picture, associated with one of the current long term picture and the current short term picture based on a content change analysis (Fig. 9, Paragraphs 0030-0032, 0047-0054 identifying I-frame, P-frame or B-frame that was associated based on content change during coding based on different standards and techniques) (Paragraphs 0029-0112 complete details).
Deshpande does not teach content change analysis based on a content type including detecting a vertical scrolling motion within a textual content, and detecting a large motion area within a natural image content.
However, in the similar field, Zhou teaches content change analysis based on a content type including detecting a vertical scrolling motion within a textual content, and detecting a large motion area within a natural image content (Paragraphs 0028-0069).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Deshpande to perform content change analysis based on a content type including detecting a vertical scrolling motion within a textual content, and detecting a large motion area within a natural image content as taught by Zhou in to determine “that a vertical scrolling region exists in the 
Regarding claim 12, Deshpande teaches selecting from a plurality of no reference (I-frame with no reference), a single reference (P-frame with single reference to preceding I-frame), and multiple references (B-frame with references to previous and following frames) based on a content type (source content), the picture coding type (I, P, or B coding of frame), and the reference picture type (based on previous I, P, or B frame).
Regarding claim 13, Zhou teaches classifying a duplicate scene, a large different scene and a new scene corresponding to a current picture within the content based on a percentage of static macroblocks (Figs. 6-7, Paragraphs 0046-0058 motion vectors indicate number of macroblocks indicating amount of movement in a scene i.e. amount of scene change).
 Regarding claim 14, Zhou teaches classifying a similarity scene and a new scene corresponding to a current picture within a natural image content based on a percentage of large motion macroblocks (Figs. 6-7, Paragraphs 0046-0058 motion vectors indicate number of macroblocks (can be percentage) indicating amount of movement in a scene i.e. amount of similarity for a scene or amount of change indicating new scene).
Regarding claim 16, Deshpande teaches retaining a most recent I picture and removing all other reference pictures, and coding the synchronous P picture which only refers to the most recent I picture (Paragraphs 0067-0074).
Regarding claim 17, Deshpande teaches storing the most recent I picture on the server (Paragraph 0033 storing the encoded content including I-frame).
Regarding claim 18, Deshpande teaches sending both the most recent I picture and the synchronous P picture to a receiving client of a new attendee (obvious since there is no previous picture frame to reference the successive P frames); and sending solely the synchronous P picture to an existing receiving client (and just difference picture frame P-frame since the existing participant has already received the previous picture frames i.e. I-frame or P-frame) (Paragraphs 0033-0035).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Deshpande and Zhou, and further in view of Mukherjee (US Patent Application Publication No. 2005/0094732).
Regarding claim 15, Deshpande and Zhou do not teach managing the reference picture list with a temporal identifier, to include both the plurality of LTR pictures and the plurality of STR pictures, for each temporal layer; and referring to a plurality of reference pictures with a temporal identifier that is smaller than or equal to the temporal identifier associated with a current picture.
However, in the similar field Mukherjee teaches managing the reference picture list with a temporal identifier, to include both the plurality of LTR pictures and the plurality of STR pictures, for each temporal layer (managing anchor frames and B-frames with TOC); and referring to a plurality of reference pictures with a temporal identifier that is smaller than or equal to the temporal identifier associated with a current picture (generating B-frame image by referring to previous anchor frames using index 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Deshpande and Zhou to manage the reference picture list with a temporal identifier, to include both the plurality of LTR pictures and the plurality of STR pictures, for each temporal layer; and refer to a plurality of reference pictures with a temporal identifier that is smaller than or equal to the temporal identifier associated with a current picture as taught by Mukherjee in order to “obtain additional information using addressing values of the table of contents to identify desired frames, extract the frames, process the frames (e.g., B-frames) and produce images of the frames as requested based upon the user navigation” (Mukherjee, Paragraph 0047).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653